DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable Xi (US 2018/0130430) in view of Hosoki (US 9,350,959).
Regarding claims 1 and 7, Xi teaches A liquid crystal display device comprising: a plurality of light sources having different light emission colors ([0048] teaches a backlight with red light source 201, green light source 202, and blue light source 203);  5a display panel comprising a liquid crystal layer irradiated by the light sources ([0034] teaches a polymer-dispersed liquid crystal display irradiated by a backlight); and a driver configured to cause the light sources to emit light in series in a time-divisional matter to display an image on the display panel ([0040-0041] teach the light sources emit light in a time-division manner, therefore it is obvious the backlight is driven.), wherein 10the driver is configured to cause a specific light source of the light sources to emit light in a period from a first light emission starting time(rise of pulse) until a light emission stopping time (fall of pulse) when the image is displayed (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, to create a brightness for the display image, and brightness being the amount of time the pulse is on in the display period), and configured to cause at least 15one of the light sources to emit light in a period from a second light emission starting time later than the first light emission starting time until the light emission stopping time (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, where the 202 pulse is after 201, 203 after 202, etc..)when the image is displayed with a second brightness less than the first brightness.
Although Xi teach the method for driving light sources to display a desired image, he does not explicitly teach the causing a specific light source of the light sources to emit light in a period from a second light emission starting time later than a first light emission when the image is displayed with a second brightness less than the first brightness.
However in the same field of driving a display device to obtain a desired image, Hosoki teach a display device and television device where at least one of the light sources (green LED first frame) to emit light in a period from a second light emission starting time later than a first light emission (green LED second frame) when the image is displayed with a second brightness less than the first brightness (Fig. 13-14 shows where Green led  in first green display period is less than and starts after green  LED of second frame.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Hosoki. 
Regarding claims 2 and 8, Hosoki teaches wherein the display panel comprises pixels arranged in matrix (fig. 1 liquid crystal panel 11), and the period from the first light emission starting 25time until the light emission stopping time when the first brightness is a maximum brightness (length of time Magenta LED is on) is a period corresponding to a retention period (display period) in which a video signal written to the pixels is retained in the pixels (it is well known in the art that the display period takes place after the write period) .
Regarding claim 3, Xi teaches A liquid crystal display device comprising: a plurality of light sources having different light emission colors ([0048] teaches a backlight with red light source 201, green light source 202, and blue light source 203);  5a display panel comprising a liquid crystal layer irradiated by the light sources ([0034] teaches a polymer-dispersed liquid crystal display irradiated by a backlight); and a driver configured to cause the light sources to emit light in series in a time-divisional matter to display an image on the display panel ([0040-0041] teach the light sources emit light in a time-division manner, therefore it is obvious the backlight is driven.), wherein 10the driver is configured to cause a specific light source of the light sources to emit light in a period from a first light emission starting time(rise of pulse) until a light emission stopping time (fall of pulse) when the image is displayed with a first brightness(Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, to create a brightness for the display image, and brightness being the amount of time the pulse is on in the display period), and (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, where the 202 pulse is after 201, 203 after 202, etc..)
Although Xi teach the method for driving light sources to display a desired image, he does not explicitly teach the causing at least one of the light sources to emit light in a period from a second light emission starting time later than a first light emission starting time until a second light emission stopping time earlier than the first light emission stopping time when the image is displayed with a second brightness less than the first brightness.
However in the same field of driving a display device to obtain a desired image, Hosoki teach a display device and television device where at least one of the light sources (green LED firs LED board) to emit light in a period from a second light emission starting time later than a first light emission (Green LED Second LED board) until a second light emission stopping time earlier than the first light emission stopping time  (Fig. 13-14 shows  Green  LED overlap on first and second LED board) when the image is displayed with a second brightness less than the first brightness (Fig. 13-14 shows where Green led  in first green display period is less than and starts after green  LED of second frame.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Hosoki. 
Regarding claim 6, Xi teaches wherein the liquid crystal layer comprises a polymer dispersed liquid crystal layer ([0034]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Xi (US 2018/0130430) in view of Hosoki (US 9,350,959) and Araki (US 2007/0070024).
Regarding claim 4, Xi in view of Hosoki teach the limitations as discussed above and Hosoki further teaches  wherein 15the display panel comprises pixels arranged in matrix(fig. 1 liquid crystal panel 11), and the period from the first light emission starting time until the first light emission stopping time when the first brightness is a maximum brightness(length of time Magenta LED is on)  is a 20period corresponding to a retention period (display period) in which a video signal written to the pixels is retained in the pixels (it is well known in the art that the display period takes place after the write period)but they fail to teach the light emission period is at least a part of a writing period for writing a next video signal to the pixels.
However in the same field of driving a display device Araki teaches a liquid crystal display device where the light emission period is at least a part of a writing period for writing a next video signal to the pixels (Figs. 5-8 show has the turn-on of RGB extends into the write of black for each of the next pixels.
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Hosoki and the display method as taught by Araki. This combination would provide a system that effectively mixes the colors of the light source while producing a desired image.

wherein the second light emission stopping time when the second brightness is a minimum brightness (Green LED pulse) corresponds to a completion time of the retention period (Green LED falling edge of pulse ends retention period Figs. 16 and 18).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. In the remarks submitted the Applicant has argued the combination fails to teach the amended limitation of claims 1 and 7. Specifically the Applicant has argued Xi and Hosoki fail to teach a driver configured to cause a specific light source (red) to emit light during a first light emission time with a first brightness and a second light emission time with a second brightness less than a first brightness.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Red light source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
    As cited above Hosoki shows a first frame period in Fig. 13 where a specific color (green or magenta) emit color for a desired amount of brightness over the two display periods in the first LED board. Fig. 14 shows a second frame period where the same specific color (green or magenta) emit color for a desired amount of brightness over two display periods, where the second frame emission duration of the specific color 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621